Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
          The receipt is acknowledged of applicants’ amendment and request for RCE filed 06/07/2021.
  	 
          Claims 1-7, 10, 12, 15, 19, 20, 22, 23, 25, 26, and 28-31 previously presented, claim 20 has been canceled. Claims 1-7, 10, 12, 15, 19, 22, 23, 25, 26, and 28-31 are pending and are the subject of this Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation about 0.3-3.0 mm, and the claim also recites about 0.3-2.0 mm and about 1.0-1.5 mm which are the narrower statement of the range/limitation. Claim 15 recites the broad recitation about 10-100 channel per cm2, and the claim also recites about 20-60 channel per cm2 which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 

Claims 1-7, 10, 12, 15, 19, 22, 23, 25, 26, and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Steinwachs et al. (EP 1784117, of record), Clar et al. (“Clinical and cost-effectiveness of autologous chondrocyte implantation for cartilage defects in knee joints: systematic review and economic evaluation”, of record), Davidson et al. (US 20070299517, of record), the article by Curran et al. (“The uptake of labelled sulphate by human cartilage cells and its use as a test for viability” of record), and Seyedin et al. (US 2006/0275273, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a method of producing a cryopreserved cartilage product comprising:
a.	providing a natural cartilage sample, wherein the cartilage sample comprises a radial layer, a transitional layer, and a tangential layer, and wherein the natural cartilage sample comprises native cells that are endogenous to the natural cartilage sample and were embedded in the natural cartilage sample when it was isolated from the subject; and
b.	introducing pores to the natural cartilage sample, wherein the pores are channels that extend entirely through the radial, transitional, and the tangential layer of the natural cartilage sample;
c.	incubating the natural cartilage sample at about 4° for at least 30 minutes; and
d.	partially digesting the natural cartilage sample; and 
e.	cryopreserving the cartilage product;
wherein, after cryopreserving, at least 70% of the native cells that are endogenous to the natural cartilage sample and were embedded in the natural cartilage sample when it was isolated from the subject are viable in the cryopreserved cartilage product.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Steinwachs teaches implant for cartilage repair comprising natural cartilage matrix comprising viable cells that can be differentiated into chondrocytes. Chondrocytes are autologous (abstract; ¶¶ 0009, 0011). The implant have channels 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Steinwachs teaches natural cartilage comprising native cells, and hence the cells are endogenous to the natural cartilage, and inevitably chondrocytes are embedded in the cartilage when cartilage was isolated because chondrocytes are precursor cells of cartilage, the reference does not explicitly teach the cells were present in the natural cartilage sample when it was isolated from the subject as claimed by claim 1. 
While the natural cartilage taught by Steinwachs is expected to have radial layer, transitional layer and tangential layer, the reference however does explicitly teach this structure of the cartilage as claimed by claim 1. 
Steinwachs does not teach incubation temperature and duration of the cartilage, digestion of the cartilage or cryopreservation and the amount of the viable cells as claimed by claim 1.
Clar teaches autologous chondrocyte implantation to treat full-thickness cartilage defect in the knee joints. The reference teaches using small samples of normal cartilage 
Davidson teaches method to the repair of articular cartilage in joints using articular cartilage graft. The articular cartilage graft comprises a collagen portion with structure or architecture similar to, or substantially the same as, native human articular cartilage (abstract; ¶¶ 0013, 0027). The articular cartilage comprises three-dimensional structure comprising collagen type II (¶¶ 0030, 0032). The articular cartilage collagen matrix is unique. It forms a pattern of overlapping leaves that are arranged vertically close to the bone and then curve to become parallel to the joint surface as the collagen moves away from the bone. The collagen fibers are arranged vertically in the intermediate zone and curve near the superficial zone to become parallel to the joint surface. The collagen in the graft should have at least one of the following arrangements: a curved-leaf structure similar to that found in native human articular cartilage; a substantially vertical arrangement in the intermediate zone with curving near the superficial zone; and a similar split-line orientation as the native human articular cartilage. In some embodiments, the graft contains collagen structure which is similar to all three arrangements. In other embodiments, the graft contains collagen structure which is similar to only two of these arrangements. In other embodiments, the graft contains collagen structure which is similar to only one of these arrangements (¶¶ 0029, 0031). The reference teaches articular cartilage graft obtained from a portion of a joint 
Curran teaches cryopreservation and incubation of articular cartilage provides best viability of chondrocytes at 4oC, and higher temperature shows low viability of chondrocytes (see the entire document and in particular table 1). 
Seyedin teaches composition, method and device for treatment degenerative intervertebral disc. The composition comprises chondrocytes expressing type II collagen (abstract). Chondrocytes can be obtained from articular cartilage, hyaline cartilage, costal cartilage, epiphyseal plate or any other cartilage (¶¶ 0004, 0015). The chondrocytes are extracted from human cartilage while the chondrocytes remain viable (¶¶ 0005, 0041). The extracted chondrocytes are grown in vitro with growth factors prior to implantation to a recipient (¶ 0007). The reference teaches after removal of the o C for 1-3 hours (¶¶ 0076) which reads on incubation. The viability of chondrocytes in the cryopreserved composition was ~80% (¶ 0080).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to produce natural cartilage containing chondrocytes as taught by Steinwachs, and use chondrocytes cells that were embedded in the cartilage samples at the time the cartilage was isolated from the subject as taught by Clar. One would have been motivated to do so because Clar teaches chondrocytes present in the cartilage when it was isolated restores normal hyaline cartilage and restores normal joint function. One would reasonably expect making cartilage graft comprising cartilage and chondrocytes that was present in the cartilage when the cartilage was isolated wherein the structure and function of the cartilage is restored.
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to produce natural cartilage containing chondrocytes as taught by the combination of Steinwachs and Clar, and use articular cartilage comprising collagen matrix having three dimensional structure that comprises the collagen fibers are arranged vertically in the intermediate zone and curve near the superficial zone to become parallel to the joint surface, and has curved-leaf structure similar to that found 
Furthermore, one having ordinary skill in the art would have incubate the porous native cartilage graft taught by the combination of Steinwachs, Clar, and Davidson and in a temperature of about 4oC as taught by Curran because Curran teaches at 4oC, the articular cartilage provides best viability of chondrocytes, and higher temperature shows low viability of chondrocytes, and because Seyedin teaches equilibration at 2-8o C for 1-3 hours, i.e. more than 30 minutes as claimed.
Still furthermore, one having ordinary skill in the art would have been motivated to digest and cryopreserve the cartilage taught by the combination of Steinwachs, Clar, Davidson, and Curran, because Davidson desired to preserve the graft, and because Seyedin teaches cartilage processed by digestion and cryopreservation provides chondrocyte viability of ~80% suitable for cartilage regeneration. 
Regarding the step of partially digesting the cartilage as claimed by claim 1, Seyedin teaches digesting the cartilage. The term “partial digestion” is defined by applicants as “means enzymatic digestion wherein one or more digestible sites remain un-digested”, ¶ [0053] of the published application, and Seyedin teaches digesting the 
Regarding the claimed amounts of viable cells of at least 70% as claimed by claim 1, Seyedin teaches cartilage processed by digestion and cryopreservation provides ~80% chondrocyte viability that overlaps within the claimed viability. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the limitation of claim 1 that the viable cells are native and natural, Steinwachs, Clar, Davidson, and Seyedin teach natural native cartilage.
Regarding the limitation of claim 1 that the natural cartilage comprises chondrocytes endogenous to the natural cartilage, Steinwachs, Clar and Seyedin teach processing the natural cartilage with the chondrocytes contained in the cartilage i.e. endogenous to the cartilage.
Regarding the limitation of claim1 that “cells were embedded in the cartilage sample when it was isolated from the subject”, Clar and Seyedin teach isolating cartilage sample comprising the cells as claimed. Steinwachs also teaches the cartilage and chondrocytes are from the same subject. It is impossible to remove chondrocytes from the cartilage at the time cartilage is isolated because chondrocytes are precursor cells of cartilage and inevitably are present in the cartilage at the time of its isolation.    
Regarding collagen type II as claimed by claim 2, Davidson and Seyedin teach type II collagen.
Regarding the thickness of the collagen sample of 0.3-3 mm, 0.3-2 mm, or 1-1.5 In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).”
 Regarding claim 4 that the cartilage is articular cartilage, Clar teaches cartilage from the knee joint, and Davidson and Seyedin teach articular cartilage.
Regarding absence of subchondral bone as claimed by claims 5, 6 and 7, and absence calcification from the cartilage as claimed by claim 5, Davidson teach demineralized cartilage to remove calcium and suggests removing the condyle part from the graft.
Regarding isolating natural cartilage sample comprising subchondoral bone then isolating the bone as claimed by claim 7, this is taught by Davidson. 
Regarding claims 10 and 12 that the channels are perpendicular to the layers of the cartilage, Steinwachs teaches this limitation.
Regarding the number of channels per cm2 as claimed by claim 15 of 10-100/cm2 2, Steinwachs teaches the claimed diameter of the channels and are expected to provide the same number of channels per cm2. Further one having ordinary skill in the art would have determined the number of channels per cm2 based on the specific condition to be treated.
Regarding claim 19 that the pores are introduced mechanically by cartilage removal, this is an obvious method of forming channels in cartilage or bone, absent evidence to the contrary. 
Regarding native layer of bone as claimed by claim 22, Davidson teaches isolating the cartilage and bone together, so the bone is native to the cartilage.
Regarding hyaline cartilage claimed by claim 23, it is taught by Seyedin.
Regarding cryopreservation is introduced after forming the channels as claimed by claim 25, Davidson teaches preserving the graft after its crafting, i.e. after forming the channels. In any event, it has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from cryopreservation after forming the channels versus prior to forming the channels.
	Regarding claim 26 of gradual and step-wise lowering the temperature, Applicants failed to show unexpected results obtained from the step-wise lowering the temperature versus other ways.

	Regarding claim 29 that the cartilage comprises growth factor, it is taught by Davidson, and Seyedin.
	Regarding the diameter of the pores as claimed by claim 30 of about 0.6-1 mm, Steinwachs teaches 0.5-2 mm. Therefore, the claimed diameter either overlaps with that taught by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding claim 31 that the cartilage does not comprise substantial amount of macrophages, none of the cited references teach macrophages are loaded to the implant or graft. Therefore, no macrophages are in the implant.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

 Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive. 

A.	Rejection under 112/b (indefiniteness): 
Regarding the rejection of claims 3 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, applicants failed to traverse the rejection and did not amend the claims to overcome the rejection. Therefore, the response is considered to be acquiescence to the position taken by the examiner. The rejection is therefore repeated for reasons of record. See MPEP 37 CFR 1.111 (b). 

B.    The Claims Are Not Obvious
Applicants argue that the Action fails to establish a prima facie case of obviousness against independent claim 1 at least because the references cited in the Action do not disclose the limitations of claim 1, and the combination of references relied upon in the Action would not have led a person of ordinary skill in the art to the claimed invention or to have a reasonable expectation of success.

In response to this argument, it is argued that all the limitations of the claimed invention is taught by combination of the cited references, unlike applicants’ assertion. The references relied upon would have led one having ordinary skill in the art to reasonably and successfully achieve the present invention.  

Applicants argue that the claimed invention represents the results of the inventors’ work to solve a known problem in the art, namely that natural cartilage graft products require high levels of viable cells to maximize efficacy, but known cryopreservation techniques damage cells, thereby reducing the number of viable cells in the cryopreserved products. Specification at ¶ [0262]. The present specification describes as a solution to this problem the successful production of a cryopreserved cartilage product having high numbers of viable cells endogenous to the cartilage matrix, or present in the cartilage when it was isolated from a subject. ¶¶ [0227]-[0248]. Viable cells are structurally and functionally distinct from non-viable cells, and the claimed cryopreserved cartilage product having 70% viable native is therefore structurally and functionally distinct from any cartilage products cited in the Action. The claimed method that includes these limitations is, therefore, also patentably distinct.

In response to this argument, it is argued that the combination of the cited references teaches the instantly claimed method of producing cryopreserved cartilage comprising all the claimed steps and conditions. The prior art, Seyedin reference, achieved high viability of chondrocytes of ~80% which reads on the claimed at least 70% viable cells by method comprising the steps of digestion and cryopreservation. Therefore the present invention is not patentably distinct from the prior art.

Applicants argue that the key to Applicant’s method of producing cryopreserved cartilage products having high numbers of structurally and functionally distinct viable cells endogenous to the cartilage matrix is the partial digestion of a natural cartilage collagen matrix prior to cryopreservation of the cartilage matrix. By way of example, cartilage samples can be incubated in a collagenase solution. ¶ [0238]. The specification speaks to the importance of this partial digestion step in non-limiting manner e.g. ¶¶ [0053], [0060], [0190], [0244]. [0245]. Applicant’s claimed partial digestion step of the natural cartilage collagen matrix materially affects the final structure of the claimed cryopreserved cartilage product because it supports the preservation of high numbers of structurally and functionally distinct viable cells endogenous to the cartilage matrix. 

In response to this argument, it is argued Seyedin reference teaches digesting the natural cartilage prior to cryopreservation. The reference further teaches chondrocyte viability of ~80% that embraces the claimed “at least 70% viability”. Therefore any effect applicants obtained from digesting the cartilage is expected from the prior art references. The prior art obtained the claimed cell viability. Therefore, the presently claimed method and the produced cartilage is not structurally and functionally distinct from the prior art cartilage produced by the same method. 

Applicants argue that cryopreservation is known to damage cells and result in low numbers of viable cells in cryopreserved products. See Ball et al. (Clin. Orthop. 418:246-52 (2004) (cited in communication filed February 11, 2021) (reporting “either complete or near complete loss of chondrocyte viability” upon cryopreservation of intact cartilage)). The potential mechanisms by which cryopreservation reduces cell viability include causing DNA damage and degrading the plasma membrane and mitochondria of cells. These are structural aspects of the cells that are reflected in changes in cell viability—a cryopreserved cartilage product having a higher proportion of viable native cells is meaningfully different, structurally speaking, from another tissue product that has a lower proportion of viable native cells.

In response to this argument, it is argued that the reference of record Barkai teaches cryopreservation is safe and prolonged method of preserving cartilage having high number of viable chondrocytes. Seyedin further teaches cryopreserved cartilage product that was suitable for cartilage regeneration. Therefore the prior art does not teach that cryopreservation damage cells and decrease viability as applicants assert. The examiner is wondering why the cryopreservation done by applicants maintained 70% viability of the cells while the prior art same cryopreservation damaged the cells? There must be something missing from applicants’ claimed invention, or applicants’ invention is incomplete. While some researchers may find cryopreservation is cell damaging, e.g. Ball et al., other found it safe and prolonged method of preserving viable cells in the cartilage, e.g. Barkai et al. Cryopreservation per se is not the determining factor of cells viability, rather conditions associated with the process of cryopreservation, e.g. culture media, time of storage and temperature of the process. See conclusion of Ball reference:  

    PNG
    media_image1.png
    393
    427
    media_image1.png
    Greyscale


Applicants argue that partial digestion of the natural cartilage collagen matrix prior to cryopreservation, however, preserves greater than 70% viability of embedded cells native to the collagen matrix, and this material limitation is not disclosed or suggested by any cited reference alone or in combination. Specifically, the high viability of the presently claimed cryopreserved 

In response to this argument, it is argued that “partial digestion” is defined by applicants as “enzymatic digestion”, ¶ [0053] of the published application, and Seyedin teaches digesting the cartilage using enzymes, e.g. collagenase and protease ¶ [0071]. Therefore, the prior art recognized partial digestion of the cartilage as claimed. The prior art further achieved the cell viability applicants achieved. Therefore, the instantly claimed method is not distinguishable over the prior art. 

Applicants argue that the combination of references proposed in the Action would not lead a person of ordinary skill in the art to the claimed invention and would not have provided a reasonable expectation of success. The Action relies on Davisson as allegedly teaching partial devitalization of cartilage. However, devitalization of cartilage is an entirely different process than the partial digestion of cartilage as claimed. In particular, cartilage devitalization is conducted to “illicit cellular disruption and remove cellular material.” ¶ [0060]. Thus, neither Davisson, nor any other reference relied on by the Action discloses or suggests a method of producing a cryopreserved cartilage product involving partial digestion of natural cartilage collagen matrix prior to cryopreservation to preserve greater than 70% viability of embedded cells native to the collagen matrix.

This argument is moot in view of the newly cited reference for Seyedin that teaches enzymatic digestion of the cartilage that provides partial digestion of cartilage, as applicants disclosed on paragraph [0053] of the published application, prior to cryopreserving the digested cartilage. The examiner does not rely on Davidson for teaching the step of digesting the cartilage as applicants assert. 

Applicants argue that none of the references relied on by the Action as allegedly teaching methods of cryopreserving natural cartilage disclose or suggest the natural cartilage collagen matrix of Applicant’s claim 1 that is partially digested and cryopreserved in a manner that spares viable cells. The partial digestion of natural cartilage collagen matrix in the claimed method for producing cryopreserved cartilage products is distinct from any cryopreservation process taught by Brockbank, Barkai, or Curran, and thus the viability of embedded cells native to the collagen matrix expected to be produced by the two methods is distinct. Mere speculation that cryopreservation as taught by taught by Brockbank, Barkai, or Curran would produce the claimed viability of embedded cells native to the collagen matrix is not sufficient, especially given that partial digestion of a natural 

In response to this argument, it is argued that Steinwachs teaches natural cartilage that is porated, and Seyedin teaches partial digestion of the natural cartilage and its cryopreservation to maintain cell viability. Note that Brockbank, Barkai are no longer relied upon for teaching cryopreservation. Curran is relied upon for teaching temperature of incubation of the cartilage and for further suggesting cryopreservation. Combination of cited references as set forth in the rejection above would produce the claimed viability of native chondrocytes, especially the references teaches all the claimed method steps including partial digestion and cryopreservation. The prior art recognized ~80% cell viability using method comprising such steps. The method taught by combination of the cited references produced cryopreserved cartilage products having high numbers of structurally and functionally distinct viable cells endogenous to the cartilage matrix as claimed and further have the claimed viability. 

Applicants argue that Steinwachs and Clar do not remedy the deficiencies of Davisson, and Curran. Steinwachs is relied on by the Action as allegedly disclosing a natural cartilage matrix comprising large numbers of viable cells endogenous to the natural cartilage that can be differentiated into chondrocytes. Steinwachs does not disclose cryopreservation of natural cartilage, let alone partial digestion of natural cartilage collagen matrix prior to cryopreservation. Further, the embodiment relied upon by the Action that uses 80 to 100 million cells is not even an embodiment that uses a natural cartilage matrix isolated from a subject, as recited in present claim 1. Rather, the Steinwachs embodiment uses the 80 to 100 million cells to grow an “implant body” in vitro. In addition, the viable cells that can be differentiated into chondrocytes that are part of the Steinwachs implant body are adhered to the surface of the implant body, and are not cells embedded within the cartilage, as recited in present claim 1. Applicants argue that the proposed combination of Steinwachs with Clar, which is alleged to teach the use of cells that were present in a cartilage matrix when it was isolated from a subject, would not remedy the failure of Steinwachs to teach partial digestion of natural cartilage collagen matrix prior to cryopreservation to yield 70% viable, native, endogenous cells that were embedded in the cartilage matrix when it was isolated from a subject. There is no explanation in the Action as to how the teachings of Clar would lead to the cartilage product recited in claim 1, and none of the references, alone or in combination, teach how to achieve 70% viability of native, embedded cells in a cryopreserved cartilage product.

In response to this argument, Steinwachs is relied upon for teaching the step of forming channels in the cartilage sample. The viable native cells are taught by Clar that teaches cells isolated from samples of damaged cartilage of the injured joint and obtained with the cartilage sample, i.e. at the same time the cartilage is isolated. Seyedin also teaches viable native cells. Steinwachs teaches chondrocytes integrated into the cartilage at the time the cartilage was isolated, that may undergoes further culturing to grow more cells. Paragraph [0009] of Steinwachs teaches natural matrix in which chondrocytes are inevitably exists. The amount of the viable cells are taught by Seyedin. Motivation to modify the references exists, even if different from what applicants would have done, and reasonable expectation to achieve the present invention also exists. Not each reference needs to teach all the limitations of the claims. 
It is well established that the claims are given the broadest interpretation during examination. 
A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611